DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Summary
This is the initial Office action based on application 17/454359 filed 11/10/21.  
Claims 1-30 are pending and have been fully considered.
Information Disclosure Statement
IDS filed on 11/10/21 has been considered by the examiner and copies of the Form PTO/SB/08 are attached to the office action.
Drawings
The Drawings filed on 11/10/21 are acknowledged and accepted by the examiner.
Specification
The Specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification. MPEP § 608.01
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-30 are rejected under 103(a) as being obvious over TAKAHITO (JP2007231119A; 9/2007) in view of REID (EP2302020A1; 3/2011) in their entirety.  Hereby referred to as TAKAHITO and REID.  
Regarding claims 1-30:
TAKAHITO teaches a heavy oil composition having a sulfur content of 0.2% by mass or less, a cetane number of 35 to 60%, a 10% residual carbon content of 0.21% by mass or more, and an oxygen content of 0.2 to 15% by mass; which comprises a fatty acid alkyl ester obtained by reacting a fatty acid having 8 to 22 carbon atoms with an alkyl alcohol having 1 to 4 carbon atoms; wherein the fatty acid of the fatty acid alkyl ester is a mixed fatty acid containing 2 or more fatty acids having 8 to 22 carbon atoms, and the mixed fatty acid is a mixed fatty acid containing 50% by mass or more of an unsaturated fatty acid having 18 carbon atoms; and the fatty acid alkyl ester is a fatty acid methyl ester (see claims 1-4).
TAKAHITO teaches in Examples 1 to 4 (emphasis on Example 1) and Comparative Example 1 A methyl esterified product of rapeseed oil having the composition shown in Table 1 (content ratio of fatty acid having 18 carbon atoms = 88.9% by mass), as a heavy oil base material, commercially available as shown in Table 2. A heavy oil composition having the properties shown in Table 2 was prepared using normal pressure residual oil as the A heavy oil and the residual carbon content-imparting agent. Table 2 shows the properties and performance of the heavy oil composition. The atmospheric pressure residual oil used as the residual carbon content imparting agent had a density of 0.999 g / cm3 at 15 ° C., a sulfur content of 3.2% by mass, and a residual carbon content of 14.8% by mass. 
TAKAHITO teaches in para [0018] specific examples of the fatty acid alkyl ester include the saturated or unsaturated fatty acid methyl ester having 8 to 22 carbon atoms and the methyl ester of a mixed fatty acid obtained from vegetable oil, among which all unsaturated fatty acids having 18 carbon atoms are used. A mixture obtained from one or more vegetable oils selected from flaxseed oil, safflower oil, sunflower oil, soybean oil, corn oil, cottonseed oil, sesame oil, olive oil, castor oil, peanut oil, and rapeseed oil containing 50% by mass or more of fatty acid. Examples include methyl esters of fatty acids.
TAKAHITO teaches in para [0021] the heavy oil composition can be obtained by any method. For example, it can be prepared by appropriately selecting and blending the following heavy oil base material, and further blending a so-called residual carbon content imparting agent. The heavy oil base includes, for example, straight-run kerosene (or desulfurized kerosene), straight-run gas oil (or desulfurized gas oil), straight-run gas oil (or desulfurized gas oil), light cycle oil, and hydrodesulfurization. Examples thereof include reduced pressure gas oil, hydro-desulfurized gas oil, and direct desulfurization gas oil. These base materials may be prepared by blending one type or two or more types.  [0022] Examples of the residual carbon content-imparting agent include normal pressure residual oil, reduced pressure residual oil, desulfurized residual oil, slurry oil, and extract. These residual carbon content-imparting agents may be blended alone or in combination of two or more.  The blending amount of the residual carbon content-imparting agent is adjusted so that the 10% residual carbon content of the heavy oil composition is 0.21% by mass or more, preferably 0.21 to 1.0% by mass.  [0023] Various additions such as cetane number improver, fluidity improver, antioxidant, detergent, metal deactivating agent, rust inhibitor, corrosion inhibitor, antistatic agent, etc. are added to the heavy oil composition of the present invention as needed. The agent can be blended. These additives can be added alone or in combination of two or more. The amount to be added may be appropriately selected depending on the situation, but usually, the total amount of the additives is preferably 0.5% by mass or less with respect to the light oil composition.  [0029]
According to the light oil composition of the present invention, when used as a fuel for an internal combustion engine such as a diesel engine, unburned substances (smoke) and particulate matter (PM) in exhaust gas can be reduced. Therefore, it can be effectively used as a fuel oil that can contribute to measures against environmental pollution in various internal combustion engines such as construction machinery, agricultural machinery, so-called consumer diesel engines for power generation, marine diesel engines, and the like.
TAKAHITO teaches a heavy oil composition blended with fatty acid methyl ester, however REID teaches blending marine fuel with up to 99wt% with 1-30wt% biodiesel.  
In addition, REID teaches in para [0004] a fuel composition comprising biodiesel and a fuel selected from heavy fuel oil, gasoline, aviation fuel, marine fuel, bunker fuel and heating oil; middle distillate oil and heavy fuel oil; and GTL (gas-to-liquid), CTL (coal-to-liquid), BTL (biomass-to-liquid) and OTL (oil sands-to-liquid).
REID teaches in para [0021] that the biofuel is biodiesel. [0022] The fuel composition may be based on heavy fuel oil, diesel, gasoline, aviation fuel, bio fuel, marine fuel, bunker fuel and heating oil; middle distillate oil and heavy fuel oil; and GTL (gas-to-liquid), CTL (coal-to-liquid), BTL (biomass-to-liquid, OTL (oil sands-to-liquid) or any mixture thereof. Preferably it is a diesel fuel composition.
REID teaches in para [0058] the use of a nitrogen-containing dispersant as an antioxidant additive in any fuel containing biodiesel. This may be a fuel which consists essentially of biodiesel. Alternatively, it may be a fuel which comprises mineral diesel fuel (extracted from crude oil) blended with an amount of biodiesel. For example, the fuel composition may contain up to 99 wt% biodiesel.  [0059] In one embodiment the fuel composition comprises from 1 to 30 wt% biodiesel.
REID teaches in claim 8 a use in a High Speed Direct Injection engine of a nitrogen-containing dispersant to increase the oxidation stability as measured by the Rancimat test of a fuel composition containing biodiesel and an antioxidant additive by at least 15%. (See also Example 1)
From the teachings of the references it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date, as evidenced by the references, especially in the absence of evidence to the contrary.
Furthermore, "The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results." KSR Int'! Co. v. Teleflex Inc., 550 U.S. 398,416 (2007). "If a person of ordinary skill can implement a predictable variation, § 103 likely bars its patentability." Id. at 417. 
“Products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical product, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Also see in re Papesch, 315 F.2d 381, 391, 137 USPQ 43, 51 (CCPA 1963) (“From the standpoint of patent law, a compound and all its properties are inseparable.”).
Finally, it has been held that obviousness is not rebutted by merely recognizing additional advantages or latent properties present in the prior art process and composition.   Further, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious. Ex parte Obiaya, 227 USPQ 58, 60 (Bd.Pat. App. & Inter. 1985). Thereby meeting the claim limitations.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANTEL GRAHAM whose telephone number is (571)270-5563. The examiner can normally be reached on M-TH 9:00 am - 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHANTEL L GRAHAM/
Examiner, Art Unit 1771  


/ELLEN M MCAVOY/Primary Examiner, Art Unit 1771